Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-20 are pending in this application.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al. (US. Pub. 2022/0244583).
Regarding claims 1 and 12-13, Liang et al. anticipate a semiconductor structure, comprising: a base substrate; an optical waveguide layer over the base substrate; a first dielectric layer over the base substrate, wherein a cavity is formed between the first dielectric layer and the optical waveguide layer, and the cavity is located on sidewall surfaces of the optical waveguide layer and has a bottom coplanar with a bottom of the optical waveguide layer; and a second dielectric layer on the first dielectric layer and the optical waveguide layer, wherein the second dielectric layer is located on a top of the cavity and seals the cavity (see Figs. 2A-7F and Figs. 10A-10F).

    PNG
    media_image1.png
    778
    391
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    771
    485
    media_image2.png
    Greyscale

Reproduced from US. Pub. 2022/0244583.
Regarding claims 2-7, Liang et al. further anticipate that the optical waveguide layer is made of a material with a first refractive index; the cavity has a second refractive index; and the second refractive index is less than the first refractive index, and is also less than a refractive index of silicon dioxide; wherein: the optical waveguide layer is made of a semiconductor material including silicon or SiNX; wherein: a size of the cavity along a direction perpendicular to sidewalls of the cavity is about 10 nm to about 200 nm; wherein a size of a top of the cavity is smaller than a size of a bottom of the cavity along a direction perpendicular to sidewalls of the cavity; wherein: the cavity is filled with air; wherein the base substrate includes a substrate and an insulation layer on the substrate (see Figs. 2A-7F and Figs. 10A-10F).
Regarding claims 8-11 and 14, Liang et al. further anticipate that the substrate is made of a semiconductor material including silicon, silicon germanium, or a combination thereof; wherein the insulation layer is made of SiOx, SiNx, SiNC, SiNB, SiNCO, SiNO, or a combination thereof; wherein the first dielectric layer is made of SiOx, SiNx, SiNC, SiNB, SiNCO, SiNO, or a combination thereof; , wherein the second dielectric layer is made of SiO, SiNx, SiNC, SiNB, SiNCO, SiNO, or a combination thereof (see Figs. 2A-7F and Figs. 10A-10F).
Regarding claims 15-17, Liang et al. further anticipate that the sacrificial layer is formed by: forming a sacrificial material layer on the surface of the base substrate, on a top of the optical waveguide layer, and on the sidewall surfaces of the optical waveguide layer; and etching back the sacrificial material layer until exposing the surface of the base substrate and the top surface of the optical waveguide layer, to form the sacrificial layer on the sidewall surfaces of the optical waveguide layer; wherein the first dielectric layer is formed by: forming a dielectric material layer over the base substrate and the protection layer, wherein the dielectric material layer covers a surface of the sacrificial layer; and planarizing the dielectric material layer until exposing the top surface of the sacrificial layer and the top surface of the protection layer, to form the first dielectric layer; wherein: the second dielectric layer is formed by a plasma-enhanced chemical vapor deposition method (see Figs. 2A-7F and Figs. 10A-10F).
Regarding claims 18-20, Liang et al. further anticipate a step of after forming the first dielectric layer and before forming the second dielectric layer, further including: removing the protection layer; wherein: the base substrate includes a substrate and an insulation layer on a surface of the substrate; wherein the base substrate and the optical waveguide layer are formed by: providing a silicon-on-insulator substrate, wherein the silicon-on-insulator substrate includes a first substrate, an initial insulation layer on a surface of the first substrate, and a second substrate on a surface of the initial insulation layer; and patterning the second substrate of the silicon-on-insulator substrate until exposing the surface of the initial insulation layer, to form the base substrate and the optical waveguide layer over the base substrate (see Figs. 2A-7F, and Figs. 10A-10F).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Shank et al. (US. Pat. 10,156,676).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2874




	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2874